PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of
Elario Dino Dalmas, III, et al.
Application No. 16/908,871
Filed: June 23, 2020
Attorney Docket No. 165611.00012CIP
For: VARIABLE VOLUME CHAMBER DEVICE
:
:
:   DECISION DISMISSING PETITION
:   UNDER 37 CFR 1.313(c)(2)
:
:

CORRECTED DECISION

This is a corrected decision on the petition under 37 CFR 1.313(c)(2), filed January 12, 2022, vacating the decision previously mailed January 24, 2022, granting the petition to withdraw the above-identified application from issue.

The petition is DISMISSED.

A review of the record shows that this application is being held abandoned for failure to timely submit a proper response no later than the payment of the issue fee as required by the Notice Requiring Inventor’s Oath or Declaration (Notice), mailed June 7, 2021. The issue fee was timely received July 20, 2021. However, Applicant has not filed a proper reply to the outstanding Notice. The application became abandoned on July 21, 2021 by operation of law. A Notice of Abandonment was mailed July 22, 2021.

Therefore, the petition to withdraw the application from issuance cannot be granted at the present time. This decision is made without prejudice to the filing of a request for reconsideration once the petition to revive has been granted under the provisions of 37 CFR 1.137(a). 

In view of the above the petition to withdraw from issue is hereby vacated and the application is again abandoned per the decision mailed March 7, 2022. 

Telephone inquiries concerning this decision should be directed to undersigned at (571) 272- 1642.

/April M. Wise/
April M. Wise
Paralegal Specialist, Office of Petitions